Matter of Mildred R. v Elizabeth R. (2015 NY Slip Op 06981)





Matter of Mildred R. v Elizabeth R.


2015 NY Slip Op 06981


Decided on September 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2015

Mazzarelli, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


15728

[*1] In re Mildred R., Petitioner-Appellant,
vElizabeth R., Respondent-Respondent.


Richard L. Herzfeld, New York, for appellant.
Larry S. Bachner, Jamaica, for respondent.

Order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about August 12, 2014, which, after a fact-finding hearing, dismissed the petition for an order of protection against respondent, unanimously affirmed, without costs.
Family Court properly determined that petitioner failed to establish a prima facie case that respondent, her daughter, committed any of the family offenses alleged in the petition to warrant issuance of an order of protection. Petitioner testified in conclusory fashion that her daughter entered her home without permission, stole property, and broke the door, but she did not testify she personally observed her daughter do so, or how she otherwise knew that her daughter committed the alleged offenses (see Matter of Charles E. v Frank E., 72 AD3d 1439 [3d Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2015
CLERK